Case 2:21-cv-03842-JMA-JMW Document 1-3 Filed 07/08/21 Page 1 of 12 PageID #: 20




                        EXHIBIT A

                                    TO


          COMPLAINT FOR PATENT
             INFRINGEMENT
Case 2:21-cv-03842-JMA-JMW Document 1-3 Filed 07/08/21 Page 2 of 12 PageID #: 21
                                                                             I 1111111111111111
                                                                                       11111
                                                                                          111111111111111
                                                                                                  1111111111
                                                                                                        1111111111
                                                                                                             lll111111111111111
                                                                                                       US007941195B2


  c12)   United States Patent                                                       (IO)   Patent No.:                    US 7,941,195 B2
         Peng                                                                       (45)   Date of Patent:                        *May 10, 2011

  (54)    PROTECTIVE MASK OF MOBILE PHONE                                             5,012,513    A         4/1991    Dale et al.
                                                                                      D337,435     S         7/1993    Kaneko et al.
  (75)    Inventor:     Kuan-Lin Peng, Taipei (TW)                                    D338,470     S         8/ 1993   Clayton
                                                                                      D342,262     S        12/1993    Hester
                                                                                      D348,472     S         7/1994    Cyfko
  (73)    Assignee: Gregory J. Kim, Westmont, IL (US)                                 5,383,091    A         1/1995    Snell

  ( *)    Notice:       Subject to any disclaimer, the term ofthis                                             (Continued)
                        patent is extended or adjusted under 35
                                                                                             FOREIGN PATENT DOCUMENTS
                        U.S.C. 154(b) by 654 days.
                                                                               DE                 20019958.7             2/2001
                        This patent is subject to a terminal dis-
                                                                                                               (Continued)
                        claimer.

  (21)    Appl. No.: 11/673,237                                                                      OTHER PUBLICATIONS

  (22)    Filed:        Feb.9,2007                                             IL Telefono Cellulare & C. 2 pages. Date: Oct. 2000. (Shows replace-
                                                                               ment mobile telephone housing portions.).
  (65)                     Prior Publication Data
          US 2007/0191079 Al             Aug. 16, 2007                         Primary Examiner - Kent Chang
                    Related U.S. Application Data                              Assistant Examiner - Dinh P Nguyen

  (63)    Continuation of application No. 09/888,488, filed on                 (74) Attorney, Agent, or Firm -Jansson                  Shupe & Munger
          Jun. 26, 2001, now Pat. No. 7,194,291.                               Ltd.

  (30)                Foreign Application Priority Data
                                                                               (57)                           ABSTRACT
    Nov. 17, 2000         (CN) .............................. 00 2 52902 U
                                                                               The present invention relates to a protective mask of mobile
  (51)    Int. Cl.                                                             phone comprising an upper cover body and a lower cover
          H04M 1100                   (2006.01)                                body. The upper and lower cover bodies can be joined with a
  (52)    U.S. Cl. ................ 455/575.8; 455/550.1; 455/575.1            front and a tear phone housings of a mobile phone, respec-
  (58)    Field of Classification Search ............... 455/575.8,            tively, to effectively prevent abrasion of the mobile phone due
                        455/575.9, 575.1, 550.1, 90.1, 90.3, 348,              to carelessness of a user, thereby preventing ill-favored scars
                          455/349, 550; 379/433.01, 433.11, 451                on the mobile phone. Therefore, the deterioration of the qual-
          See application file for complete search history.                    ity of the mobile phone and the fall ofits value can be avoided.
                                                                               Moreover, trend and fashion of the mobile phone can be
  (56)                     References Cited                                    achieved without the need of replacing the mobile phone.
                                                                               Therefore, waste of money can be avoided, and economic
                    U.S. PATENT DOCUMENTS                                      burden to the user can be lessened.
         0211,355 S         6/ 1968 Farnham et al.
         0219,451 S        12/1970 Blackman
         4,121,061 A       10/ 1978 Donaldson                                                      12 Claims, 7 Drawing Sheets


                                                                                            32




                                                                                                       33
Case 2:21-cv-03842-JMA-JMW Document 1-3 Filed 07/08/21 Page 3 of 12 PageID #: 22


                                                        US 7,941,195 B2
                                                             Page 2


                 U.S. PATENT DOCUMENTS                                    D425,907    S         5/2000   Frye et al.
                                                                          6,073,034   A         6/2000   Jacobsen et al.
     D365,927    S    1/1996    Cho
                                                                          6,075,977   A         6/2000   Bayrami
     D369,903    S    5/1996    Tetrault
     5,586,704   A   12/1996    Alexander et al.                          6,082,535   A         7/2000   Mitchell
     D382,538    S    8/ 1997   Brunette                                  6,130,945   A        10/2000   Shin
     D385,283    S   10/ 1997   Snyder et al.                             6,157,545   A        12/2000   Janninck et al.
     D385,554    S   10/ 1997   Nuovo et al.                              6,201,867   Bl        3/2001   Koike
     5,678,204   A   10/1997    Naylor                                    D448,368    S         9/2001   Bettag et al.
     D395,749    S    7/1998    Jayez                                     6,591,088   Bl        7/2003   Watanabe
     D396,951    S    8/ 1998   Huber                                     6,594,472   Bl        7/2003   Curtis et al.
     D397,246    S    8/ 1998   Hoofnagle et al.                          6,842,633   Bl        1/2005   Deo et al.
     5,809,403   A    9/1998    MacDonald, Jr. et al.                     7,194,291   B2   *    3/2007   Peng .......................... 455/575.8
     D400,541    S   1111998    Harrison                              2001/0034211    Al       10/2001   Kuroshirna et al.
     D408,402    S    4/ 1999   Shimelfarb et al.                     2002/0193136    Al       12/2002   Halkosaari et al.
     5,896,277   A    4/ 1999   Leon et al.
     5,933,330   A    8/1999    Beutler et al.                                  FOREIGN PATENT DOCUMENTS
     5,988,577   A   1111999    Phillips et al.
                                                                  DE              20111112.8                9/2001
     6,006,074   A   12/1999    De Larminat et al.
     6,011,699   A    1/2000    Murray et al.                     * cited by examiner
Case 2:21-cv-03842-JMA-JMW Document 1-3 Filed 07/08/21 Page 4 of 12 PageID #: 23


  U.S. Patent         May 10, 2011    Sheet 1 of 7          US 7,941,195 B2



                           10



                                                           121




                11
                                                             12




                                FIG.1
                      PRIORART
Case 2:21-cv-03842-JMA-JMW Document 1-3 Filed 07/08/21 Page 5 of 12 PageID #: 24


  U.S. Patent         May 10, 2011    Sheet 2 of 7           US 7,941,195 B2




                                                            10

                                                        j
                                                     121




                                                       12




                              FIG.2
                            PRIORART
Case 2:21-cv-03842-JMA-JMW Document 1-3 Filed 07/08/21 Page 6 of 12 PageID #: 25


  U.S. Patent         May 10, 2011    Sheet 3 of 7             US 7,941,195 B2




                                                          32




                            _/                                        33


                                                     35
          m

                                                                 l
                                                                 30

                                 41




                                     FIG.3
Case 2:21-cv-03842-JMA-JMW Document 1-3 Filed 07/08/21 Page 7 of 12 PageID #: 26


  U.S. Patent         May 10, 2011    Sheet 4 of 7          US 7,941,195 B2




                                                               30



                 20




                                FIG.4
Case 2:21-cv-03842-JMA-JMW Document 1-3 Filed 07/08/21 Page 8 of 12 PageID #: 27


  U.S. Patent         May 10, 2011    Sheet 5 of 7          US 7,941,195 B2




                                               43




                                                      30
                20



                                                     46

                                                 35

                             FIG.5
Case 2:21-cv-03842-JMA-JMW Document 1-3 Filed 07/08/21 Page 9 of 12 PageID #: 28


  U.S. Patent         May 10, 2011    Sheet 6 of 7          US 7,941,195 B2




                                                      43




                                                           30




                                      46




                                     FIG.6
Case 2:21-cv-03842-JMA-JMW Document 1-3 Filed 07/08/21 Page 10 of 12 PageID #: 29


                                 1I    Sheet 7 of7                           B2
                       May 10,20                                      ,195
              t                                              US 7,941
   U.S. Paten




                                                                )
                                                               30




                                        FIG.7
Case 2:21-cv-03842-JMA-JMW Document 1-3 Filed 07/08/21 Page 11 of 12 PageID #: 30


                                                          US 7,941,195 B2
                                  1                                                                       2
         PROTECTIVE MASK OF MOBILE PHONE                                    successfully receive a call and use various kinds of functions
                                                                            and settings of the mobile phone.
         CROSS-REFERENCE TO RELATED PATENT                                     The various objects and advantages of the present inven-
                    APPLICATIONS                                            tion will be more readily understood from the following
                                                                       5    detailed description when read in conjunction with the
      This continuation application claims priority to U.S. patent          appended drawings, in which:
   application Ser. No. 09/888,488 filed Jun. 26, 2001, now U.S.
   Pat. No. 7,194,291 and Chinese Patent Application No.                          BRIEF DESCRIPTION OF THE DRAWINGS
   CN00252902.5 filed Nov. 17, 2000, which are expressly
   incorporated by reference herein.                                   10      FIG. 1 is a perspective view of a prior art mobile phone;
                                                                               FIG. 2 is a diagram showing the use state of a prior art
                  FIELD OF THE INVENTION                                    mobile phone;
                                                                               FIG. 3 is an exploded perspective view of the present
     The present invention relates to a protective mask of                  invention and a mobile phone;
   mobile phone and, more particularly, to an assembly structure       15      FIG. 4 is a perspective view of the present invention
   used in a mobile phone                                                   assembled with a mobile phone;
                                                                               FIG. 5 is a cross-sectional view of the present invention
             BACKGROUND OF THE INVENTION                                    assembled with a mobile phone;
                                                                               FIG. 6 is a diagram showing the use state of the present
      FIGS. 1 and 2 show the structure of a prior art mobile           20   invention assembled 10 with a mobile phone; and
   phone. The outer look of the structure is approximately a                   FIG. 7 is an exploded perspective view according to a
   rectangular parallelepiped comprising a front phone housing              second embodiment of the present invention.
   and a rear phone housing. One end of the front phone housing
   11 is pivotally joined with one end of the rear phone housing               DETAILED DESCRIPTION OF THE PREFERRED
   12, as shown in FIG. 2. An antenna 121 is disposed on the rear      25                  EMBODIMENTS
   phone housing 12. A mobile phone 10 is formed after assem-
   bling the front and rear phone housings 11 and 12. The mobile               As shown in FIGS. 3 to 6, the present invention relates to a
   phone 10 can be used for receiving a call, dialing a telephone           protective mask of mobile phone and, more particularly, to an
   number, making a call, displaying messages, and setting                  assembly structure used in a mobile phone. The protective
   functions.                                                          30   mask of mobile phone of the present invention comprises an
      However, because the front and rear phone housings 11 and             upper cover body 20 and a lower cover body 30.
   12 of the mobile phone 10 are very smooth and delicate,                     The upper cover body 20 is integrally formed by mold
   abrasion may easily arise due to carelessness of a user so as to         ejection of plastic. Patterns, types, or nameplates can be
   generate ill-favored scars thereon, resulting in the deteriora-          printed on a front side face of the upper 20 cover body 20. The
   tion of the quality of the mobile phone and the fall ofits value.   35   upper cover body 20 can be joined with a front phone housing
      Moreover, the design of the mobile phone 10 tends to be               41 of a mobile phone 40, as shown in FIG. 4. A rear side face
   more and more diversified in consideration of trend and fash-            of the upper cover body 20 has a plurality of flanges 21, as
   ion. The user usually spends a lot of money to change the                shown in FIG. 3. The flanges 21 can be retained at the edge of
   mobile phone 10 to adhere to the fashion, resulting in waste of          the front phone housing 41 of the mobile phone 40. The front
   money.                                                              40   phone housing 41 of the mobile phone 40 can be sheathed in
      Accordingly, the above mobile phone structure has incon-              the upper cover body 20, as shown in FIG. 5.
   venience and drawbacks in practical installation and use. The               The lower cover body 30 is integrally formed by mold
   present invention aims to resolve the problems in the prior art.         ejection of plastic. Patterns, types, or nameplates can be
                                                                            printed on the lower cover body 30. The lower cover body 30
               SUMMARY OF THE INVENTION                                45   can be joined with a rear phone housing 42 of the mobile
                                                                            phone 40, as shown in FIG. 4. The lower cover body 30 has a
      The primary object of the present invention is to provide a           gap 31 to retain an antenna 43 of the mobile phone 40, as
   protective mask of mobile phone to effectively prevent abra-             shown in FIG. 3.A plurality of cavities 32 are disposed beside
   sion of a mobile phone due to carelessness of a user, thereby            the gap 31 of the lower cover body 30. The cavities 32 can
   preventing ill-favored scars on the mobile phone. Therefore,        50   correspond to an earphone cavity 44, an incoming-call
   the deterioration of the quality of the mobile phone and the             informing light 45 and so on of the mobile phone 40 so that a
   fall of its value can be avoided.                                        user can conveniently use the functions of the mobile phone
      The secondary object of the present invention is to provide           40.
   a protective mask of mobile phone so that trend and fashion of              Finger recessions 33 are respectively disposed at two sides
   a mobile phone can be achieved without the need of replacing        55   of the lower cover body 30 so that a user can easily unfold the
   the mobile phone. Therefore, waste of money can be avoided,              pivotally joined front phone housing 41 and rear phone hous-
   and economic burden to the user can be lessened.                         ing 42 to receive a call or operate the mobile phone 40, as
      To achieve the above objects, the present invention pro-              shown in FIG. 6. The finger recessions 33 can also let the user
   vides a protective mask of mobile phone comprising an upper              conveniently separate the mobile phone 40 and the lower
   cover body and a lower cover body. The upper and lower              60   cover body 30 for performing operations such as replacing a
   cover bodies are integrally formed by means of mold ejection             battery (not shown) of the mobile phone 40. A plurality of
   of plastic. Patterns, types, or nameplates can be printed on the         holes 34 are disposed at one side of the lower cover body 30.
   upper and lower cover bodies. The upper and lower cover                  The holes 34 can correspond to function keys (not shown) of
   bodies can sheathe a mobile phone therein. A gap, cavities,              the-mobile phone 40 so that the user can successfully receive
   and slots corresponding to an antenna, an earphone cavity, an       65   a call or set functions.
   incoming-call informing light and so on of the mobile phone                 A bottom of the lower cover body 30 has a slot 35, which
   are disposed on the lower cover body so that a user can                  can correspond to a socket 46 (shown in FIG. 5) of the mobile
Case 2:21-cv-03842-JMA-JMW Document 1-3 Filed 07/08/21 Page 12 of 12 PageID #: 31


                                                          US 7,941,195 B2
                                  3                                                                        4
   phone 40 so that a user can plug in a power supply (not shown)           of said mobile phone so that a user can conveniently plug in a
   of the mobile phone 40 to charge or recharge the mobile                  power supply to charge said mobile phone.
   phone 40.                                                                   6. A protective mask adapted to be coupled to an exterior
      As shown in FIG. 7, a different upper cover body 20 and a             housing of a mobile phone, the mobile phone having internal
   different lower cover body 30 are matched according to the          5    components including circuitry and a battery, which are cov-
   outer look of a different mobile phone 40 so as to satisfy users         ered by the exterior housing, the protective mask comprising:
   having different mobile phones 40. The connection and dis-                  a first mask portion, molded to conform to the shape of a
   position ways are the same as the above first embodiment of                    first portion of the exterior housing of the mobile phone,
   the present invention.                                                         the first mask portion is adapted to be coupled to the
      The present invention uses the upper cover body 20 and the       10         mobile phone to retain the first mask portion to the first
   lower cover body 30 to sheathe the mobile phone 40 therein so                  portion of the exterior housing so that the first mask
   as to effectively prevent abrasion of the mobile phone 40 due                  portion covers the first portion of the exterior housing of
   to the carelessness of a user, thereby preventing ill-favored                  the mobile phone;
   scars on the mobile phone. Moreover, trend and fashion of the               said first mask portion including an opening that is associ-
   mobile phone 40 can be achieved without the need of replac-         15         ated with an opening in the exterior housing to permit
   ing the mobile phone 40.                                                       access to a feature of the mobile phone; and
      Although the present invention has been described with                   a second mask portion, molded to conform to the shape of
   reference to the preferred embodiments thereof, it will be                     a second portion of the exterior housing of the mobile
   understood that the invention is not limited to the details                    phone, the second mask portion adapted to be coupled to
   thereof. Various substitutions and modifications have been          20         the mo bile phone to retain the second mask portion to the
   suggested in the foregoing description, and others will occur                  second portion of the exterior housing so that the second
   to those of ordinary skill in the art. Therefore, all such sub-                mask portion covers the second portion of the exterior
   stitutions and modifications are intended to be embraced                       housing of the mobile phone;
   within the scope of the invention as defined in the appended                wherein said first and second mask portions are retained to
   claims.                                                             25         the exterior housing of the mobile phone.
                                                                               7. The protective mask of claim 6, wherein patterns, types,
      What is claimed is:
                                                                            or nameplates can be printed on said first and second mask
      1. A protective mask adapted to be coupled to an exterior
                                                                            portions.
   housing of a mobile phone having internal components
                                                                               8. The protective mask of claim 6, wherein the second mask
   including circuitry and a battery, which are covered by the
                                                                       30   portion includes an opening to permit access to a feature of
   exterior housing, the protective mask comprising:
                                                                            the mobile phone.
      a first mask portion, molded to conform to the shape of a
                                                                               9. A protective mask adapted to be coupled to an exterior
         first portion of the exterior housing of the mobile phone,
                                                                            housing of a mobile phone having internal components
         the first mask portion adapted to be coupled to the
                                                                            including circuitry and a battery, which are covered by the
         mobile phone to retain the first mask portion to the first
                                                                       35   exterior housing, the protective mask comprising:
         portion of the exterior housing so that the first mask
                                                                               a first mask portion, molded to conform to the shape of a
         portion covers the first portion of the exterior housing of
                                                                                  first portion of the exterior housing of the mobile phone,
         the mobile phone; and
                                                                                  the first mask portion having flanges to allow the first
      a second mask portion, molded to conform to the shape of
                                                                                  mask portion to be coupled to the mobile phone to retain
         a second portion of the exterior housing of the mobile
                                                                       40         the first mask portion to the first portion of the exterior
         phone, the second mask portion adapted to be coupled to
                                                                                  housing so that the first mask portion covers the first
         the mobile phone to retain the second mask portion to the
                                                                                  portion of the exterior housing of the mobile phone.
         second portion of the exterior housing so that the second
                                                                               10. The protective mask of claim 9, further comprising a
         mask portion covers the second portion of the exterior
                                                                            second mask portion, molded to conform to the shape of a
         housing of the mobile phone;
                                                                       45   second portion of the exterior housing of the mobile phone,
      wherein said first and second mask portions are retained to
                                                                            the second mask portion adapted to be coupled to the mobile
         the exterior housing of the mobile phone.
                                                                            phone to retain the second mask portion to the second portion
      2. The protective mask of claim 1, wherein patterns, types,
                                                                            of the exterior housing so that the second mask portion covers
   or nameplates can be printed on said first and second mask
                                                                            the second portion of the exterior housing of the mobile
   portions.
                                                                       50   phone.
      3. The protective mask of claim 1, wherein the first mask
                                                                               11. The protective mask of claim 10, wherein patterns,
   portion includes at least one opening to permit access to
                                                                            types, or nameplates can be printed on the first and second
   features of the mobile phone.
                                                                            mask portions.
      4. The protective mask of claim 1, wherein said second
                                                                               12. The protective mask of claim 11, wherein the first mask
   mask portion includes at least one opening to permit access to
                                                                       55   portion includes at least one opening to permit access to
   features of the mobile phone.
                                                                            features of the mobile phone.
      5. The protective mask of claim 1, wherein said second
   mask portion includes an opening corresponding to a socket                                      *   *    *   *   *
